Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 1 of 8 PageID #: 348




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 CLARKSBURG

 UNITED STATES OF AMERICA,

                          Plaintiff,

         v.                                          Criminal Action No.: 1:20-CR-40
                                                     (JUDGE KEELEY)

 DANIEL PORTER CRITCHFIELD,

                          Defendant.


                        REPORT AND RECOMMENDATION
                   CONCERNING PLEA OF GUILTY IN FELONY CASE

        This matter has been referred to the undersigned Magistrate Judge by the District Court

 for purposes of considering the record and the Indictment and the proposed plea agreement in this

 matter, and conducting a hearing and entering into the record a written report and recommendation

 memorializing the disposition of Defendant’s guilty plea, pursuant to Federal Rule of Criminal

 Procedure 11. [ECF No. 42]. Defendant, Daniel Porter Critchfield, in person and by Counsel, L.

 Richard Walker, appeared before me on May 18, 2021 for a Plea Hearing to an Indictment. The

 Government appeared by Assistant United States Attorney, Sarah E. Wagner.

        The Court determined that Defendant was prepared to enter a plea of “Guilty” to Count

 One of the Indictment.

        The Court proceeded with the Rule 11 proceeding by first placing Defendant under oath

 and inquiring into Defendant’s competency. The Court determined Defendant was competent to

 proceed with the Rule 11 plea hearing and cautioned and examined Defendant under oath

 concerning all matters mentioned in Rule 11.

        The Court next inquired of Defendant concerning his understanding of his right to have

 an Article III Judge hear the entry of his guilty plea and his understanding of the difference
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 2 of 8 PageID #: 349




 between an Article III Judge and a Magistrate Judge. Defendant thereafter stated in open court

 that he voluntarily waived his right to have an Article III Judge hear his plea and voluntarily

 consented to the undersigned Magistrate Judge hearing his plea. Defendant tendered to the Court

 a written Waiver of Article III Judge and Consent to Enter Guilty Plea before Magistrate

 Judge. The waiver and consent was signed by Defendant, countersigned by Defendant's counsel,

 and concurred by the signature of the Assistant United States Attorney.

        Upon consideration of the sworn testimony of Defendant, as well as the representations

 of his counsel and the representations of the Government, the Court finds that the oral and

 written waiver of an Article III Judge and consent to enter a guilty plea before a Magistrate Judge

 was freely and voluntarily given. Additionally, the Court finds that the written waiver and consent

 was freely and voluntarily executed by Defendant Daniel Porter Critchfield only after having

 had his rights fully explained to him and having a full understanding of those rights through

 consultation with his counsel, as well as through questioning by the Court. The Court ORDERED

 the written Waiver and Consent to Enter Guilty Plea before a Magistrate Judge filed and made

 part of the record. [ECF No. 46].

         Thereafter, the Court determined that Defendant's plea was pursuant to a written plea

  agreement and asked the Government to tender the original to the Court. The Court asked

  counsel for the Government if the agreement was the sole agreement offered to Defendant. The

  Government responded that there was a prior plea agreement presented to Defendant, which

  Defendant did not accept. The Court asked counsel for the Government to summarize the written

  plea agreement. Counsel for Defendant and Defendant stated that the agreement as summarized

  by counsel for the Government was correct and complied with their understanding of the


                                                 2
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 3 of 8 PageID #: 350




  agreement. The undersigned further inquired of Defendant regarding his understanding of the

  written plea agreement. Defendant stated he understood the terms of the written plea

  agreement and also stated that it contained the whole of his agreement with the Government

  and no promises or representations were made to him by the Government other than those

  terms contained in the written plea agreement. The Court ORDERED the written plea

  agreement be filed and made a part of the record. [ECF No. 47].

         The undersigned then reviewed with Defendant Count One of the Indictment and the

  elements the Government would have to prove, charging him in Count One with Unlawful

  Possession of a Firearm in violation of Title 18, United States Code, Sections 922(g)(3) and

  924(a)(2). Subsequently, Defendant Daniel Porter Critchfield pled GUILTY to the charges

  contained in Count One of the Indictment. However, before accepting Defendant’s plea, the

  undersigned inquired of Defendant’s understanding of the charges against him, inquired of

  Defendant’s understanding of the consequences of him pleading guilty to the charges, and

  obtained the factual basis for Defendant’s plea.

         The Government proffered a factual basis for the plea. Neither Defendant nor his counsel

  disputed the proffer when given the opportunity to do so. Additionally, Defendant provided a

  factual basis for the commission of the offense. The undersigned Magistrate Judge concludes

  the offense charged in Count One of the Indictment is supported by an independent basis

  in fact concerning each of the essential elements of such offense, and that independent basis

  is provided by the Government’s proffer.

         The undersigned then reviewed with Defendant the statutory penalties applicable to

  an individual adjudicated guilty of the felony charges contained in Count One of the Indictment


                                                 3
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 4 of 8 PageID #: 351




  and the impact of the sentencing guidelines on sentencing in general. From said review, the

  undersigned Magistrate Judge determined Defendant understood the nature of the charges

  pending against him and that the possible statutory maximum sentence which could be imposed

  upon his conviction or adjudication of guilty on Count One was imprisonment of not more than

  10 years, a fine of not more than $250,000.00, and a term of three years of supervised release.

  Defendant also understood that the Court would impose a total special mandatory assessment

  of $100.00 for having been convicted of a felony offense, payable before the date of sentencing.

  Defendant further understood that his sentence could be increased if he had a prior firearm

  offense, violent felony conviction, or prior drug conviction. He also understood that he might

  be required by the Court to pay the costs of his incarceration, supervision, and probation. He

  also understood that he forfeited his right to all of the property specified in the Indictment’s

  forfeiture allegation.

        The undersigned also inquired of Defendant whether he understood that by pleading guilty,

  he was forfeiting other rights such as the right to vote, right to serve on a jury, and the right to

  legally possess a firearm. Additionally, the undersigned asked Defendant whether he understood

  that if he were not a citizen of the United States, by pleading guilty to a felony charge he would

  be subject to deportation at the conclusion of any sentence; that he would be denied future entry

  into the United States; and that he would be denied citizenship if he ever applied for it. Defendant

  stated that he understood.

        The undersigned also reviewed with Defendant his waiver of appellate and collateral

 attack rights. Defendant understood that he was waiving his right to appeal his conviction and

 sentence to the Fourth Circuit Court of Appeals on any ground whatsoever, including those



                                                  4
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 5 of 8 PageID #: 352




 grounds set forth in 18 U.S.C. § 374. However, the undersigned also reviewed with Defendant

 that, in Paragraph 15 of the plea agreement, Defendant reserved the right, under Rule 11(a)(2) of

 the Federal Rules of Criminal Procedures, to have an appellate court review the denial of his

 suppression motion filed in this matter thus reserved the right to withdraw his plea should he

 prevail on that appeal. Defendant further understood that under his plea agreement, he was

 waiving his right to challenge his conviction and sentence in any post-conviction proceeding,

 including any proceeding under 28 U.S.C. § 2255. Defendant understood, however, that he

 was reserving the right to raise claims of ineffective assistance of counsel or prosecutorial

 misconduct that he learned about after the plea hearing and agreed that he was unaware of

 any ineffective assistance of counsel or prosecutorial misconduct in his case at this time. From

 the foregoing, the undersigned determined that Defendant understood his appellate rights and

 knowingly gave up those rights pursuant to the conditions contained in the written plea

 agreement.

         The undersigned Magistrate Judge further examined Defendant relative to his

  knowledgeable and voluntary execution of the written plea agreement and determined the

  entry into said written plea agreement was both knowledgeable and voluntary on the part of

  Defendant.

         The undersigned Magistrate Judge further inquired of Defendant, his counsel, and the

  Government as to the non-binding recommendations and stipulations contained in the written

  plea agreement and determined that Defendant understood, with respect to the plea

  agreement and to Defendant's entry of a plea of guilty to the felony charge contained in

  Count One of the Indictment. The undersigned Magistrate Judge informed Defendant that he would


                                                 5
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 6 of 8 PageID #: 353




  write the subject Report and Recommendation, and that a pre-sentence investigation report

  would be prepared for the District Court by the probation officer attending. The undersigned

  advised the Defendant that the District Judge would adjudicate the Defendant guilty of the

  felony charged under Count One of the Indictment. Only after the District Court had an

  opportunity to review the pre-sentence investigation report would the District Court make a

  determination as to whether to accept or reject any recommendation or stipulation contained

  within the plea agreement or pre-sentence report. The undersigned reiterated to Defendant that

  the District Judge may not agree with the recommendations or stipulations contained in the

  written agreement. The undersigned Magistrate Judge further advised Defendant, in accord with

  Federal Rule of Criminal Procedure 11, that in the event the District Court Judge refused to

  follow the non-binding recommendations or stipulations contained in the written plea

  agreement and/or sentenced him to a sentence which was different from that which he expected,

  he would not be permitted to withdraw his guilty plea. Defendant and his counsel each

  acknowledged their understanding and Defendant maintained his desire to have his guilty

  plea accepted.

         Defendant also understood that his actual sentence could not be calculated until after a

  pre-sentence report was prepared and a sentencing hearing conducted. The undersigned also

  advised, and Defendant stated that he understood, that the Sentencing Guidelines are no longer

  mandatory, and that, even if the District Judge did not follow the Sentencing Guidelines or

  sentenced him to a higher sentence than he expected, he would not have a right to withdraw

  his guilty plea. Defendant further stated that his attorney showed him how the advisory guideline

  chart worked but did not promise him any specific sentence at the time of sentencing. Defendant


                                                 6
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 7 of 8 PageID #: 354




  stated that he understood his attorney could not predict or promise him what actual sentence he

  would receive from the sentencing judge at the sentencing hearing. Defendant further

  understood there was no parole in the federal system, but that he may be able to earn

  institutional good time, and that good time was not controlled by the Court, but by the Federal

  Bureau of Prisons.

         Defendant, Daniel Porter Critchfield, with the consent of his counsel, L. Richard

 Walker, proceeded to enter a verbal plea of GUILTY to the felony charge in Count One of

 the Indictment.

         Upon consideration of all of the above, the undersigned Magistrate Judge finds that

  Defendant is fully competent and capable of entering an informed plea; Defendant is aware of

  and understood his right to have an Article III Judge hear and accept his plea and elected to

  voluntarily consent to the undersigned United States Magistrate Judge hearing his plea;

  Defendant understood the charges against him, as to Count One of the Indictment; Defendant

  understood the consequences of his plea of guilty, in particular the maximum statutory penalties

  to which he would be exposed for Count One; Defendant made a knowing and voluntary plea

  of guilty to Count One of the Indictment; and Defendant's plea is independently supported by

  the Government's witness, which provides, beyond a reasonable doubt, proof of each of the

  essential elements of the charges to which Defendant has pled guilty.

         The undersigned Magistrate Judge therefore RECOMMENDS Defendant's plea of

  guilty to Count One of the Indictment herein be accepted conditioned upon the Court's receipt

  and review of this Report and Recommendation.

         The undersigned Magistrate Judge released Defendant on the terms of the Order Setting


                                                 7
Case 1:20-cr-00040-IMK-MJA Document 49 Filed 05/18/21 Page 8 of 8 PageID #: 355




  Conditions of Release [ECF No. 16].

           Any party shall have fourteen days from the date of filing this Report and

  Recommendation within which to file with the Clerk of this Court, specific written objections,

  identifying the portions of the Report and Recommendation to which objection is made,

  and the basis of such objection. A copy of such objections should also be submitted to the

  United States District Judge. Objections shall not exceed ten (10) typewritten pages or twenty

  (20) handwritten pages, including exhibits, unless accompanied by a motion for leave to exceed

  the page limitations, consistent with LR PL P 12.

          Failure to file written objections as set forth above shall constitute a waiver of de novo

 review by the District Court and a waiver of appellate review by the Circuit Court of

 Appeals. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir. 1989); Thomas v. Arn, 474 U.S. 140 (1985);

 Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir.

 1984).

          The Clerk of the Court is directed to send a copy of this Report and Recommendation

 to all counsel of record, as applicable, as provided in the Administrative Procedures for Electronic

 Case Filing in the United States District Court for the Northern District of West Virginia.

          Respectfully submitted on May 18, 2021.




                                                  8
